TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 15, 2016



                                       NO. 03-16-00217-CR


                                 Marcus James Mayfield, Appellant

                                                 v.

                                    The State of Texas, Appellee




        APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from an order signed by the district court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.